Citation Nr: 1512332	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  09-35 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for nerve entrapment due to hernia repair. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance or on being housebound. 


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

By way of background, in an April 2007 rating decision the RO granted service connection for left and right inguinal hernias, status post hermiorrhaphy operations, and assigned a 10 percent disability rating.  A September 2007 rating decision added a 10 percent rating for a left inguinal hernia scar, and a March 2008 rating decision added a 10 percent rating for a right inguinal hernia scar.  In a March 2009 rating decision, the RO assigned a separate rating of 10 percent for residuals of right hernia repair, nerve entrapment, and denied entitlement to a TDIU.  The Veteran appealed both issues and sought a higher rating.  In a January 2011 rating decision, the RO denied entitlement to special monthly compensation based on aid and attendance or housebound status, and the Veteran appealed.      

In July 2014, the Veteran testified at a hearing before a Veterans Law Judge (VLJ). Technical difficulties during the hearing resulted in an inability to produce a transcript.  As a result, the Board remanded the case in October 2014 for a new hearing, and the Veteran accordingly testified at a new hearing before the undersigned VLJ in March 2015.  See 38 C.F.R. § 20.717.  A transcript of the March 2015 hearing is of record, and therefore the Board's October 2014 remand directive has been complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

At the Veteran's March 2015 hearing, he testified that his service-connected disabilities caused him to be depressed.  Because the Veteran's contention offered during his hearing was later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as a claim for service connection for a psychiatric disorder due to service-connected disabilities.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the Veteran's March 2015 Board hearing, he testified as to experiencing residual, chronic pain from his left hernia repair in addition to residual, chronic pain from his right hernia repair, and he reported that the pain ran down both legs.  The Veteran was last provided a VA peripheral nerves examination in August 2013, but that examination report only discusses a medical history of pain to the right groin and not the left groin.  It is unclear whether the neurologic component of the Veteran's service-connected left inguinal hernia was considered during the August 2013 examination.  

Given that the Veteran has reported neurologic symptoms bilaterally, and given that he has reported a worsening of his condition since his most recent VA examination, the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).  On remand, the RO should also obtain any outstanding VA treatment records, and the Veteran should be provided an opportunity to submit any additional lay evidence describing the current nature and severity of his symptoms. 

At the Veteran's March 2015 hearing, he testified that his service-connected disabilities caused him to be depressed.  The Veteran has never been provided a VA mental disorders examination, and must be afforded one in order to determine whether any psychiatric disorder is present, and if so, whether it is caused by or aggravated by his service-connected disabilities, including his service-connected left and right inguinal hernias, status post hermiorrhaphy operations.  The development and adjudication of this claim is necessary as part of the Board's jurisdiction to develop the TDIU claim.  See 38 U.S.C.A. § 5103A(g).      

The issues of entitlement to a TDIU and entitlement to special monthly compensation based on the need for regular aid and attendance or on being housebound are inextricably intertwined with the other issues currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  Because the issues are inextricably intertwined and must be remanded for further development, the Board is unable to review the appeal of entitlement to a TDIU or special monthly compensation based on the need for regular aid and attendance or on being housebound until the rest of the issues have been adjudicated.  

The Board notes that if the Veteran does not meet the schedular requirements for consideration of TDIU on a schedular basis after the intertwined issues have been developed, then the RO should refer the case to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the claims file. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of any neurologic symptoms associated with his left and right hernia repairs.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of any nerve entrapment due to left and right hernia repair.  The claims file must be reviewed by the examiner in conjunction with the examination.

All appropriate testing should be conducted, and all findings set forth in a legible report.   
 
4.  Schedule the Veteran for a VA mental disorders examination by an appropriate professional.  The examiner should review the claims file in conjunction with the examination. 

The examiner is asked to address the following: 

a) Identify all psychiatric diagnoses present.  

b) For every psychiatric diagnosis rendered, is it at least as likely as not that the condition was caused by any service-connected disability or by the aggregate of the Veteran's service-connected disabilities. 

c) For every psychiatric diagnosis rendered, is it at least as likely as not that the condition was aggravated by any service-connected disability or by the aggregate of the Veteran's service-connected disabilities. 

A complete explanation must be provided to support all opinions expressed.  

5.  After all of the above actions are completed, accomplish any other development deemed appropriate in order to adjudicate the issues of entitlement to a TDIU and entitlement to special monthly compensation based on the need for regular aid and attendance or on being housebound.

If the Veteran does not meet the schedular requirements for consideration of TDIU on a schedular basis after the intertwined issues have been developed, then the RO should refer the case to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis.   

6.  Then, readjudicate the appeal.  If any benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




